Citation Nr: 0311922	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-20 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for gastritis as 
secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from September 1969 to May 
1973.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
gastritis as secondary to PTSD and a September 1999 rating 
decision which continued that denial and also denied service 
connection for hypertension as secondary to PTSD.  


REMAND

The veteran contends that she has both hypertension and 
gastritis as secondary to her PTSD.  In support of her claim, 
she submitted a statement from a her VA treating physician 
which states that both hypertension and gastritis are in fact 
a result of her PTSD, but does not provide any reasoning for 
that conclusion.  Thereafter, in April 1999, she was afforded 
a VA examination.  That examiner opined that hypertension and 
gastritis were not related to her PTSD. Previously, in May 
2000, a new examination was requested to resolve the 
inconsistencies in the record.  

In addition, in April 2000 correspondence, the veteran 
indicated that she planned on obtaining and submitting new 
medical evidence.  However, no further evidence was 
forthcoming.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The directives of VCAA 
have been sent to the veteran.  However, in compliance with 
VCAA, the Board finds that further action is necessary prior 
to adjudication by the Board.  First, the veteran is hereby 
informed that she may submit any evidence in support of her 
claim to the RO.  Second, the RO should contact the veteran's 
VA treating physician who provided the March 1999 opinion and 
request that she substantiate her March 1999 opinion as she 
provided no reasons or bases for that opinion.  Third, the 
veteran should be afforded a VA examination to resolve the 
inconsistencies in the record.  The Board emphasizes to the 
veteran that the information to be obtained on VA examination 
is vitally important to resolving the issues on appeal; 
hence, any failure to report to a scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2002).  This serves as notification of 
that regulation.

Accordingly, this matter is Remanded for the following 
actions:

1.  The veteran is informed that if there 
is relevant evidence, she must submit it 
to the RO.

2.  The veteran should be afforded a VA 
examination to determine the whether her 
hypertension and gastritis are related to 
her PTSD.  All indicated tests should be 
conducted.  The claims file should be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's 
hypertension and gastritis are 
etiologically related to her PTSD.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
The examiner should comment on the 
opinions provided by the veteran's VA 
treating examiner and the examiner who 
conducted the April 1999 VA examination.  

3.  The RO should comply with VCAA 
directives.

4.  Thereafter, the RO should consider 
the veteran's claims for service 
connection for hypertension and gastritis 
as secondary to PTSD in light of all of 
the evidence, including any evidence 
received since the issuance of the last 
May 2002 supplemental statement of the 
case.  If upon completion of the 
requested actions, the claim remains 
denied, the case should be returned after 
compliance with requisite appellate 
procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

